      Case 4:19-cv-02898 Document 41 Filed on 11/10/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              November 10, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

PEDRO IBARRA,                          §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §                      CIVIL ACTION NO. H-19-2898
                                       §
BP EXPL. & PROD. INC. and BP AM. PROD. §
CO.,                                   §
                                       §
                  Defendants.          §

                                MEMORANDUM AND ORDER

       This is a Back-End Litigation Option (“BELO”) lawsuit filed under the BELO provisions

of the Deepwater Horizon Medical Benefits Class Action Settlement Agreement. Pedro Ibarra

filed a stipulation of dismissal and his case was dismissed, with prejudice. The BP Defendants

filed an application for costs under Federal Rule of Civil Procedure 54 and Southern District of

Texas Local Rule 54.2. (Def.’s Bill of Costs, ECF No. 32). The motion was opposed, and the

parties exchanged briefs. Based on the motion, response, briefs, record, and applicable law, the

court grants the application and awards the BP Defendants taxable costs in the amount of

$5,872.42.

       Rule 54(d)(1) provides that, unless the court determines otherwise, “costs—other than

attorney’s fees—should be allowed to the prevailing party.” FED. R. CIV. P. 54(d)(1). “Rule

54(d)(1) contains a strong presumption that the prevailing party will be awarded costs.” Pacheco

v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006). If the court awards costs, it may tax only the expenses

listed in 28 U.S.C. § 1920:

       (1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded transcripts
       necessarily obtained for use in the case; (3) Fees and disbursements for printing and
       witnesses; (4) Fees for exemplification and the costs of making copies of any materials
      Case 4:19-cv-02898 Document 41 Filed on 11/10/20 in TXSD Page 2 of 5




        where the copies are necessarily obtained for use in the case; (5) Docket fees under section
        1923 of this title; (6) Compensation of court appointed experts, compensation of
        interpreters, and salaries, fees, expenses, and costs of special interpretation services under
        section 1828 of this title.

Any cost not included in one of those categories is borne by the party incurring it. Baisden v. I’m

Ready Prods., Inc., 793 F. Supp. 2d 970, 973 (S.D. Tex. 2011) (citing Crawford Fitting Co. v. J.T.

Gibbons, Inc., 107 S. Ct. 2494, 2497–98 (1987)).

        Relying on Pacheco, 448 F.3d at 793–94, Ibarra argues that the court should deny the

application for costs because (1) the case “presented a close and difficult legal issue,” (2) Ibarra

has “limited financial resources,” (3) the BP Defendants have “enormous financial resources,” and

(4) Ibarra prosecuted the case in good faith.1 (Pl.’s Resp. to Def.’s Bill of Costs, ECF No. 33

¶¶ 2.2–2.3). This case did not involve a close and difficult legal issue. The primary issue was

whether Ibarra had to present expert testimony to establish causation. That requirement, although

recently discussed in Wilburn v. BP Expl. & Prod., Inc., et al., No. 19-898 (S.D. Tex. June 24,

2020), was not new, and the issue was not close or difficult. See Id. at 8 (“Federal courts handling

Deepwater Horizon back-end lawsuits have consistently applied maritime law and required each

plaintiff to prove causation.”).

        Ibarra’s arguments about the parties’ financial resources are also unpersuasive. See Moore

v. CITGO Refin. & Chems. Co., LP, 735 F.3d 309, 320 (5th Cir. 2013) (“reducing or eliminating

a prevailing party’s cost award based on its wealth[] . . . is impermissible as a matter of law”); U.S.

ex. Rel. Long v. GSDMIdea City, LLC, 807 F.3d 125, 129 (5th Cir. 2015) (“[The Fifth Circuit]

ha[s] never held that the ‘limited resources’ of the losing party provide a basis for denying the


1
  Ibarra also cites Moody Nat’l Bank of Galveston v. GE Life & Annuity Assur. Co., 423 F. Supp. 2d 651
(S.D. Tex. 2003). The court denied costs to the prevailing party in part for reasons not relevant here:
unnecessary delay caused by the party’s discovery “tactics,” and, alternatively, the untimely submission of
the costs application. Id. at 652–53.


                                                    2
        Case 4:19-cv-02898 Document 41 Filed on 11/10/20 in TXSD Page 3 of 5




prevailing party its costs.”). Good faith, alone, is “insufficient to justify” denying costs to the BP

Defendants. Deep Fix LLC v. Marine Well Containment Co., LLC, No. 18-0948, 2020 WL

1845336, at *2 (S.D. Tex. Apr. 10, 2020) (quoting Pacheco, 448 F.3d at 795). On this record, the

court finds that Ibarra has not overcome Rule 54’s presumption and taxable costs can be awarded

to the BP Defendants.

          The BP Defendants contend that they are entitled to the following costs:

    Description of Cost                                                                        Cost
    Recording and transcribing Ibarra’s deposition                                             $4,342.51
    Translator for Ibarra’s deposition                                                         $1,080.00
    Recording and transcribing Dr. D’Andrea’s deposition, apportioned for this case            $359.91
    Serving a subpoena on Dr. D’Andrea for Ibarra’s records                                    $55.00
    Serving a subpoena on Dr. Chaudhary to take his deposition                                 $45.00
    Total Costs Requested2                                                                     $5,872.42

(Def.’s Bill of Costs, ECF Nos. 32-2, 32-3). Those costs are associated with recording and

transcribing depositions and service of process.

          The court awards the BP Defendants the costs of recording and transcribing the

depositions, as well as the cost for the translator used in Ibarra’s deposition. Costs for depositions

are awarded if they were “necessarily obtained for use in the case,” 28 U.S.C. § 1920(2), which

means that, when the deposition was taken, it “could reasonably be expected to be used for trial

preparation, rather than merely for discovery,” Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920

F.2d 278, 285 (5th Cir. 1991). The court finds that the depositions were necessarily obtained for


2
  There is a $10 discrepancy in the amounts presented in the declaration of Georgia L. Lucier, an attorney
for the BP Defendants, and the overall amount requested by the BP Defendants. See (Def.’s Bill of Costs,
ECF Nos. 32-1 ¶ 8 (“Defendants seek $55.00 . . . for service of the subpoena on Dr. D’Andrea . . . [and]
$45.00 . . . for service of the subpoena on Dr. Choudhary[.] . . . The total amount of taxable costs for the
service of the two subpoenas in this case is $90.00.”), 32-2 (listing $90 in “[f]ees for service of summons
and subpoenas”)). Although the BP Defendants’ total asserted costs are $5,882.42, they requested
$5,872.42. The court considers the amount requested.

                                                     3
      Case 4:19-cv-02898 Document 41 Filed on 11/10/20 in TXSD Page 4 of 5




use at trial. See Brumley Est. v. Iowa Beef Processors, Inc., 704 F.2d 1362, 1363 (5th Cir. 1983)

(“a district court has great latitude in determining whether a deposition was ‘necessarily obtained

for use in the case’” (internal quotation marks omitted)). Ibarra does not argue otherwise. The

court awards the BP Defendants $5,782.42.

       The court also awards the BP Defendants their costs for service of process. Although

§ 1920(1) does not expressly allow for recovery of private process server fees, a prevailing party

who used a private process server may recover as costs the amount that would have been charged

by the U.S. Marshal’s Service for service of process. See Baisden, 793 F. Supp. 2d at 73 (“[C]ourts

that have allowed recovery of [private process server] fees typically do so only to the extent that

the costs incurred do not exceed the costs that would have been incurred had the United States

Marshal effected service.”); see also Ninan v. Hosp. Partners of Am., Inc., No. H-07-2095, 2009

WL 10692726, at *2 (S.D. Tex. Mar. 13, 2009) (awarding private process server costs instead of

marshal fees); Denner v. Texas Dep’t of Criminal Justice, No. SA-05-CA-184-CR, 2007 WL

294191, at *6 (W.D. Tex. Jan. 29, 2007) (“[P]rivate process server costs in lieu of marshal fees

may be taxed, but only to the extent that they do not exceed the costs that would have been incurred

had the marshal effected service.”). The BP Defendants provided documents showing that the

U.S. Marshal would have charged $55.00 per hour for service of process. (Def.’s Bill of Costs,

ECF No. 32-4). The BP Defendants requested $90.00 as taxable costs for service of process.

(Def.’s Bill of Costs, ECF No. 32-2 at 2). The court finds that $90.00 may be taxed as private

process server costs in lieu of Marshal fees.




                                                 4
     Case 4:19-cv-02898 Document 41 Filed on 11/10/20 in TXSD Page 5 of 5




The BP Defendants are entitled to taxable costs in the amount of $5,872.42.

       SIGNED on November 10, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                               5
